           Case 2:21-cv-00231-SMD Document 16 Filed 06/08/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

CHARLIE ANDREW WIGFALL,                       )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )                Case No. 2:21-cv-231-SMD
                                              )
TRANS UNION, LLC,                             )
                                              )
         Defendant.                           )

                                         ORDER

         The parties are reminded of their obligation to confer, and develop a proposed

discovery plan and other information required to file a report of their planning meeting

under Federal Rule of Civil Procedure 26(f). It is ORDERED that the parties shall file their

Rule 26(f) report as soon as practicable, but no later than June 29, 2021.

         Dispositive motions shall be filed no later than 120 days prior to the pretrial

hearing/conference date. If the parties seek to vary from that schedule, they should present,

in the plan, specific case-related reasons for the requested variance. In their Rule 26(f)

report, however, the parties should assume that the 120-day requirement will apply when

the Court enters its Uniform Scheduling Order pursuant to Federal Rule of Civil Procedure

16(b).

         It is also the policy of this district that Rule 26(a)(3) witness list exchange,

deposition designations, and exchange of trial exhibits and evidence occur no later than 42

days before trial to allow appropriate time for filing and resolution of objections and
           Case 2:21-cv-00231-SMD Document 16 Filed 06/08/21 Page 2 of 2




motions related thereto. The parties may agree to longer deadlines, but shorter deadlines

ordinarily will not be allowed.

       This case likely will be set for trial during one of the presiding judge’s regularly

scheduled civil trial terms, within 14 to 16 months of this order if a term is available and,

if not available, then as soon as possible thereafter. The pretrial date is normally set within

four to eight weeks of a scheduled trial term. The dates of each judge’s civil trial terms are

available on the Court’s website: http://www.almd.uscourts.gov.

       The Court may or may not hold a scheduling conference before issuing a scheduling

order. If the court holds a scheduling conference, counsel may participate in the scheduling

conference by conference call unless otherwise ordered by the Court.

       The scheduling order will follow the form of the Uniform Scheduling Order adopted

by the judges of this Court. The Uniform Scheduling Order is also available on the Court’s

website.

       DONE this 8th day of June, 2021.




                                           Stephen M. Doyle
                                           CHIEF U.S. MAGISTRATE JUDGE




                                              2
